 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID MOORE,                                        Case No. 1:18-cv-00926-LJO-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF THE
                                                         COURT TO CLOSE CASE TO REFLECT
13           v.                                          VOLUNTARY DISMISSAL PURSUANT TO
                                                         RULE 41(a) OF THE FEDERAL RULES OF
14   JP MORGAN CHASE BANK, N.A., et al.,                 CIVIL PROCEDURE

15                  Defendants.                          (ECF No. 22)

16

17          On January 27, 2020, the parties filed a stipulation dismissing this action with prejudice

18 and with each party to bear their own costs and fees. (ECF No. 22.) In light of the stipulation of

19 the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San
20 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an

21 award of costs or attorney’s fees.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      January 28, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
